PER CURIAM:
Diane Williams appeals the district court’s orders denying her Fed.R.Civ.P. 60(b)(6) motions to reconsider its earlier order granting summary judgment against her and dismissing her civil action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Va., State Bd. of Elections, No. 3:11-cv-00863-HEH-DJN (E.D.Va. June 13, 2013; Oct. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.